UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7920


CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis
Dale Richardson,

                Petitioner - Appellant,

          v.

PHILLIP THOMPSON, Sheriff of Horry County,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cv-02638-RBH)


Submitted:   February 25, 2016               Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Curtis Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Richardson, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2012) petition.             We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Richardson v. Thompson, No. 4:15-cv-02638-RBH (D.S.C. Nov.

20, 2015).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2